Exhibit 10.86

 

EXECUTION COPY

 

INTERACT911 MOBILE SYSTEMS, INC.

 

GUARANTEED SECURED PROMISSORY NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR QUALIFIED
UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  THIS NOTE MAY NOT BE TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE MAKER IS SATISFIED THAT SUCH
DISPOSITION DOES NOT VIOLATE APPLICABLE SECURITIES LAWS.  ANY TRANSFEREE OF THIS
NOTE SHALL BE BOUND BY THE PROVISIONS OF THE ASSET PURCHASE AGREEMENT, DATED
AUGUST       , 2009, AMONG MAKER AND PAYEE, COPIES OF WHICH ARE ON FILE AT THE
OFFICE OF MAKER.

 

$4,000,000

December     , 2009

 

Winston-Salem, North Carolina

 

FOR VALUE RECEIVED, the undersigned, InterAct911 Mobile Systems, Inc., a
Delaware corporation (“Maker”), promises to pay to the order of BIO-key
International, Inc., a Delaware corporation (“Payee”), its successors and
assigns, the principal sum of Four Million Dollars ($4,000,000) in three annual
installments, as follows:  (1) One Million Three Hundred Thirty-Four Thousand
Dollars ($1,334,000) on the first anniversary of the date hereof, (2) One
Million Three Hundred Thirty-Three Thousand Dollars ($1,333,000) on the second
anniversary of the date hereof, and (3) One Million Three Hundred Thirty-Three
Thousand Dollars ($1,333,000) on the third anniversary of the date hereof,
together with interest from the date hereof on the principal sum from time to
time outstanding at the rate provided for below.

 

The principal amount of this Note shall bear interest at a rate per annum equal
to six percent (6%), compounded annually.  Interest shall be payable quarterly
in arrears in cash on January 1, April 1, July 1 and October 1 of each year,
commencing January 1, 2010.  All payments hereunder shall be applied first to
accrued interest and then to the unpaid principal balance hereof in the inverse
order of maturity.

 

This Note may be prepaid in whole or in part at any time without premium or
penalty.  Partial prepayments shall be applied to unpaid installments of
principal to become due hereunder in the inverse order of their maturity.  All
amounts not paid when due under this Note shall bear interest until paid at a
rate of twelve percent (12%) per year or the maximum rate allowed by law,
whichever is less.  Such interest shall be immediately due and payable.

 

This Note is issued pursuant to, and is entitled to the benefits of and subject
to the terms and provisions of, that certain Asset Purchase Agreement, dated as
of August 13, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Asset Purchase Agreement”) by and between Maker and
Payee.  All capitalized terms used herein without definition shall have the
meanings given to them in the Asset Purchase Agreement.  This Note is secured by
the IP Security Agreement.

 

For purposes of this Note, an “Event of Default” shall be deemed to have
occurred if:

 

--------------------------------------------------------------------------------


 

(a)           Maker shall fail to pay any installment of principal or interest
due to Payee hereunder within three (3) Business Days of the date due;

 

(b)           a Change of Control occurs;

 

(c)           Maker shall (i) have entered involuntarily against it an order for
relief under the United States Bankruptcy Code, as amended, (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make a general assignment for the benefit of creditors, (iv) apply for,
seek, consent to or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any action
authorizing of any matter described in parts (c)(i) through (c)(v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
part (d) below;

 

(d)           a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for Maker, or any substantial part of any of its
property, or a proceeding described in part (c)(v) above shall be instituted
against Maker;

 

(e)           Maker shall be dissolved or liquidated;

 

(f)            Maker shall complete an underwritten public offering of its
securities under the Securities Act of 1933, as amended;

 

(g)           Maker shall receive proceeds from equity capital financings after
the date hereof that collectively exceed Twenty Million Dollars ($20,000,000);
or

 

(h)           this Note or any of the documents contemplated hereby shall for
any reason not be or shall cease to be in full force and effect or are declared
to be null and void, or the Note shall for any reason fail to create a valid and
perfected first priority lien in favor of the Payee in the Collateral (as
defined in the IP Security Agreement) purported to be covered by the IP Security
Agreement except as expressly permitted by the terms thereof, or Maker takes any
action for the purpose of terminating, repudiating or rescinding the Note or any
document executed in connection herewith by it or any of its obligations
hereunder or thereunder.

 

As used herein, “Change of Control” means (i) any merger, consolidation, share
exchange, business combination, issuance of securities, acquisition of
securities, tender offer, exchange offer or other similar transaction (A) in
which Maker is a constituent corporation, (B) in which a Person or “group” (as
defined in the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder) of Persons directly or indirectly acquires
beneficial or record ownership of securities representing more than 50% of the
outstanding voting securities of Maker, or (C) in which Maker issues securities
representing more than 50% of the outstanding securities of any class of voting
securities of Maker or (ii) any sale, lease, exchange, transfer, license,
acquisition

 

2

--------------------------------------------------------------------------------


 

or disposition of any assets that constitute more than 50% of the assets of
Maker on a consolidated basis.

 

Upon the occurrence of an Event of Default, Payee may, at its option, upon
written notice to Maker, declare the entire amount of unpaid principal of this
Note, together with any accrued and unpaid interest thereon, immediately due and
payable; provided, that if an Event of Default of the type described in parts
(b), (c) or (d) above has occurred, the entire amount of unpaid principal of
this Note, together with any accrued and unpaid interest thereon, shall become
immediately due and payable without any action on the part of Payee, and Maker
shall immediately pay to Payee all amounts due and payable with respect to such
outstanding principal amount, together with all accrued interest thereon.  No
remedy herein conferred upon Payee is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.

 

If this Note is not paid at maturity, whether by acceleration or otherwise,
Maker shall pay all costs and expenses of collection and enforcement, including
court costs and reasonable attorneys’ fees.

 

Payments of principal and interest on this Note shall be made in such coin or
currency of the United States of America as of the time of payment shall be
legal tender for public and private debts and shall be made to Payee at 33349
Highway 138, Wall, New Jersey 07719 or at such other place as the holder hereof
may from time to time in writing direct.

 

All notices, claims, demands and other communications given or delivered under
this Note shall be in writing and shall be delivered in accordance with the
Asset Purchase Agreement.

 

This Note may not be negotiated, transferred, pledged or assigned by Payee
without the written consent of Maker, which consent shall not be unreasonably
withheld or delayed.

 

Each party signing or endorsing this Note waives presentment, demand, protest,
notice of dishonor and all other demands and notices in connection with the
delivery acceptance, performance or enforcement of this Note to the extent
permitted by applicable law.

 

Upon receipt of evidence satisfactory to the Maker of the loss, theft,
destruction or mutilation of this Note and, in the case of any such loss, theft
or destruction, upon delivery of indemnity reasonably satisfactory to the Maker,
or in case of such mutilation, upon surrender and cancellation of this Note, the
Maker will issue a new note, of like tenor, in lieu, and dated the date, of such
lost, stolen, destroyed or mutilated Note.

 

This Note shall be governed by the laws of the State of Delaware.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed as of
the date first written above.

 

 

InterAct911 Mobile Systems, Inc.

 

 

 

By:

 

 

 

 

President

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

Secretary

 

 

SIGNATURE PAGE TO PROMISSORY NOTE

 

--------------------------------------------------------------------------------


 

GUARANTY

 

FOR VALUE RECEIVED, each of InterAct911 Corporation, a Delaware corporation, and
SilkRoad Equity LLC, a Delaware limited liability company (each a “Guarantor”),
hereby irrevocably and unconditionally guarantees to the holder of the Note upon
which this Guaranty is endorsed, the due and punctual payment of the principal
of and interest (including any additional interest required to be paid according
to the terms of said Note) on this Note as well as all costs and expenses of
collection and enforcement, when and as the same shall become due and payable,
all in accordance with the terms of the Note.

 

Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Note; the absence of any action to enforce the same; any waiver or consent by
the holder of the Note with respect to any provisions thereof; any dispute,
claim, counterclaim, defense or other right which the Guarantor may have to
assert against the Payee; or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor.  Each
Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Maker, any
right to require a proceeding first against the Maker, protest, notice and all
demands whatsoever and covenants that this Guaranty will not be discharged,
except by complete performance of the obligations contained in the Note and in
this Guaranty.

 

Each Guarantor hereby certifies and warrants that all acts, conditions and
things required to be done and performed and to have happened precedent to the
creation and issuance of this Guaranty to constitute the same, the valid,
binding and enforceable obligation of the Guarantor have been done and performed
in due compliance with all applicable laws.  This Guaranty shall be governed by
and construed in accordance with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be
executed as of the          day of December, 2009 in its name by a person
thereunto duly authorized.

 

 

 

InterAct911 Corporation

 

 

 

 

 

 

 

 

By:

 

ATTEST:

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

SilkRoad Equity, LLC

 

 

 

 

 

 

 

 

By:

 

ATTEST:

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO GUARANTY

 

--------------------------------------------------------------------------------